 
Exhibit 10.2
STONERIDGE, INC.
LONG-TERM CASH INCENTIVE PLAN
GRANT AGREEMENT
 
Stoneridge, Inc., an Ohio corporation (the “Company”), pursuant to the terms and
conditions hereof, hereby grants to _________ (“Grantee”) the right to receive
up to $________, depending on the Company’s achievement of aggregate earnings
per share performance targets over the fiscal years 2009, 2010 and 2011 (the
“Long-Term Cash Incentive” or “LTCI”).
 
1.           The LTCI is in all respects subject to the terms, conditions and
provisions of this Agreement and the Company’s Long-Term Cash Incentive Plan
(the “Plan”).
 
2.           The LTCI may not be sold, transferred, pledged, assigned or
otherwise encumbered, whether voluntarily, involuntarily or by operation of law,
and will not be earned if the Grantee voluntarily terminates his or her
employment with the Company, (except in the case of retirement, as provided
below) prior to March 8, 2012.
 
Depending on the Company’s actual earnings per share performance for fiscal
years 2009, 2010 and 2011 (the “Performance Period”), as provided below, and
provided that Grantee does not voluntarily terminate employment prior to March
8, 2012, the LTCI shall vest and be earned by the Grantee on March 8, 2012, and
shall be paid as soon as practical but no later than as provided in the Plan.
 
Nevertheless, in the case of voluntary termination of employment in the event of
retirement the LTCI shall, depending on the Company’s actual performance in the
Performance Period, as provided below, vest and be earned by the Grantee on
March 8, 2012 in proportion to the number of fiscal months, including any
partial month, elapsed in the Performance Period, divided by 36, for a Grantee
who (i) is 63 or older at the time of retirement, (ii) has provided written
notice to the Compensation Committee of the Board of Directors (the “Committee”)
of the intent to retire at least one year prior to the retirement date, and
(iii) has executed prior to retirement a customary one year non-competition
agreement.
 
Subject to the terms and conditions of the Plan and this Agreement, the LTCI
shall be earned by the Grantee and vest on March 8, 2012 in the amounts
determined below:
 
Performance Vesting
 
Depending on the achievement of the Company’s aggregate fully diluted earnings
per share (“EPS”) targets during the Performance Period (in each case the
Company’s EPS shall be calculated in accordance with generally accepted
accounting principals, excluding any adjustments for goodwill impairments and
the tax effect thereof):
 

   
Threshold
   
Target
   
Maximum
 
Fully diluted EPS
  $ 0.43     $ 0.86     $ 1.29  
Cash Incentive
 
$
 
   
$
 
   
$
 
 



 
·
If the Company’s EPS for the Performance Period is equal to $0.86, then the
Target amount shall be earned and vest.



 
·
If the Company’s EPS for the Performance Period is less than $0.43, then no
amount shall be earned.



 
·
If the Company’s EPS for the Performance Period is equal to or greater than
$1.29, then the Maximum amount shall be earned and vest.



 
·
If the Company’s EPS for the Performance Period is equal to or greater than
$0.43 but less than $0.86, then the amount of LTCI that shall be earned and vest
shall be Threshold, plus the result of the following calculation:  Threshold
times (the Company’s EPS for the Performance Period less 0.43) divided by 0.43.

 

--------------------------------------------------------------------------------


 
 
·
If the Company’s EPS for the Performance Period is greater than $0.86 but less
than $1.29, then the amount of LTCI that shall be earned and vest shall be
Target, plus the result of the following calculation:  Threshold times (the
Company’s EPS for the Performance Period less .86) divided by 0.43.



In addition to the vesting described above, the LTCI shall be earned and shall
vest as follows:


The LTCI awarded to the Grantee hereunder shall be earned and shall vest in the
Grantee on March 8, 2012, in accordance with the Company’s actual EPS
performance over the Performance Period determined under the metrics set forth
above, and also subject to the following, and the LTCI shall be paid to the
Grantee, or the Grantee’s estate, notwithstanding the occurrence of any of the
following events during the Performance Period:
 
(d)           the Grantee’s death or Permanent Disability (as defined in the
Plan) in proportion to the number of months, including any partial month,
elapsed in the Performance Period divided by 36;
 
(e)           a Change in Control of the Company (as defined in the Plan); or
 
(f)           the termination “without cause” of the Grantee’s employment by the
Company; provided, however only in proportion to the number of months, including
any partial month, elapsed in the Performance Period divided by 36.
 
Termination shall be deemed to be “without cause” unless the Board of Directors
of the Company, or its designee, in good faith determines that termination is
because of any one or more of the following:
 
The Grantee’s:
 
 
(a)
fraud;

 
 
(b)
misappropriation of funds from the Company;

 
 
(c)
commission of a felony or of an act or series of acts which result in material
injury to the business reputation of the Company;

 
 
(d)
commission of a crime or act or series of acts involving moral turpitude;

 
 
(e)
commission of an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of the Company;

 
 
(f)
willful and repeated failure to perform his or her duties, which failure has not
been cured within fifteen (15) days after the Company gives notice thereof to
the Grantee;

 
 
(g)
material breach of any material provision of an employment agreement, if any,
which breach has not been cured in all substantial respects within ten (10) days
after the Company gives notice thereof to the Grantee; or

 
 
(h)
failure to carry out the reasonable directions or instructions of the Grantee’s
superiors, provided the directions or instructions are consistent with the
duties of the Grantee’s office, which failure has not been cured in all
substantial respects within ten (10) days after the Company gives notice thereof
to the Grantee;

 
provided, however, the Company’s obligation to provide notice and an opportunity
to cure, pursuant to subsections 2(f)-(h) above, shall only apply to the
Grantee’s first breach, first failure to perform or first failure to follow
directions, as the case may be, of the nature giving rise to the right of the
Company to provide notice thereof.
 
2

--------------------------------------------------------------------------------


 
In addition, the Grantee may terminate his or her employment with the Company,
and such termination shall be deemed a termination by the Company “without
cause” if:
 
 
(g)
the Company reduces the Grantee’s title, responsibilities, power or authority in
comparison with his or her title, responsibilities, power or authority on the
date hereof;

 
 
(h)
the Company assigns the Grantee duties which are inconsistent with the duties
assigned to the Grantee on the date hereof and which duties the Company persists
in assigning to the Grantee despite the prior written objection of the Grantee;
or

 
 
(i)
the Company reduces the Grantee’s annual base compensation (unless such decrease
is proportionate with a decrease in the base compensation of the senior
executives of the Company as a group), or materially reduces his or her group
health, life, disability or other insurance programs, his or her pension,
retirement or profit-sharing benefits or any benefits provided by the Company,
or excludes him or her from any plan, program or arrangement, including but not
limited to bonus or incentive plans.

 
3.           Nothing in this Agreement shall affect in any manner any
conflicting or other provision of any other agreement between the Grantee and
the Company.  Nothing contained in this Agreement shall limit whatever right the
Company might otherwise have to terminate the employment of the Grantee.
 
4.           The laws of the State of Ohio govern this Agreement, the Plan and
the LTCI granted hereunder.
 
IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of the 8th day of March, 2009.
 
STONERIDGE, INC.
 
By 
 
 
John Corey



The foregoing is hereby accepted.




 
(Signature)

 
3

--------------------------------------------------------------------------------


 